UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-76630 COMPETITIVE COMPANIES, INC (Exact name of registrant as specified in its charter) Nevada 65-1146821 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3751 Merced Drive, Suite A Riverside, CA (Address of principal executive offices) (Zip Code) (951) 687-6100 (Registrant’s telephone number, including area code) Copies of Communication to: Stoecklein Law Group 402 West Broadway
